In his motion for rehearing the appellant contends that the record is void of evidence which would support the conclusion by the jury that in inflicting the injury upon Tarlton there was in the appellant's mind an intent to kill. From the State's testimony it appears that Tarlton had worked for the appellant; that upon demanding his pay the appellant disputed the account and ordered Tarlton to leave the premises; that as Tarlton was *Page 228 
backing out of the place he was assaulted by the appellant who used a butcher knife which was sharp and with a blade which was estimated from five to eight inches long. Several wounds were inflicted upon Tarlton, two of which were described by the doctor as serious, one of them entering between the ribs and going into the cavity. The doctor stated that while the wounds yielded to treatment, they were of a serious nature and might have caused death.
The appellant, by his testimony, raised the issue of self-defense based mainly upon threats. The attention of the jury was drawn to the defensive theory in a very comprehensive charge and one which was admirably adapted to protect the rights of the accused. The jury's finding that the weapon used was a deadly weapon and that the intent of the accused was to kill cannot be regarded as unsupported by the evidence.
The motion is overruled.
Overruled.